DETAILED ACTION
Claims 1-18 received on 07/23/2019 are considered in this office action. Claims 1-18 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is being considered by the
examiner.
Specification
The disclosure is objected to because of the following informalities:
In pg 7 lines 13-20, “Preferably, the transmittance is made smaller than the predetermined transmittance of the planar transparent member 9. When the predetermined transmittance of the decorative sheet 12 is referred to as the first transmittance, and the predetermined transmittance of the planar transparent member 9 is referred to as the second transmittance, namely, it is preferred that the first transmittance is smaller than the second transmittance. When the transmittance of the decorative sheet 12 is made smaller than that of the decorative sheet 12, the first display device 10 is viewed harder than the planar transparent member 9, and the decorative sheet 12 can be used as a cover for the first display device 10” is unclear because the comparison of transmittances between decorative sheet and planar transparent member results in “first display device 10 is viewed harder than the planar transparent member 9” and “the decorative sheet 12 can be used as a cover for the first . Appropriate correction is required.
 
In pg 10 lines 10-14, “In the vehicle 1 of the first embodiment, moreover, the transmittance (first transmittance) of the decorative sheet 12 is made smaller than the transmittance (second transmittance) of the planar transparent member, and therefore the first display device 10 is viewed harder than the planar transparent member 9. Consequently, the decorative sheet 12 can be used as a cover for the first display device 10” is unclear for similar reasons stated above. Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: “is provided a surface of the display device” should read “is provided on a surface of the display device”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claim 1: planar transparent member (generic placeholder) that separates an interior of the cabin and a vehicle exterior (function) 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “planar transparent member”, it is interpreted to cover the corresponding structure of a glass plate and equivalents thereof as supported by FIGs. 2 and 8 and pg 6 lines 30-34 of the specification reproduced below:
In place of the configuration where the display device 11 is stacked on the surface of the planar transparent member 9 on the side of the cabin 3, a glass plate constituting the display device 11 may be used also as the planar transparent member 9.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “decorative” in claim 3 is a relative term which renders the claim indefinite. The term “decorative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the Examiner will interpret “decorative pattern” as “pattern”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcilroy (A futuristic ride in Mercedes' self-driving car).


    PNG
    media_image1.png
    488
    721
    media_image1.png
    Greyscale

Modified Figure 1. Annotated Vehicle Cabin

Regarding claim 1, Mcilroy teaches a vehicle comprising:
a vehicle body having a cabin (Modified Figure 1); 
a first seat and a second seat arranged in the cabin (Modified Figure 1); 
a planar transparent member placed on a side surface of the cabin, and that separates an interior of the cabin and a vehicle exterior from each other (Modified Figure 1, wherein the “window” corresponds to planar transparent member, and separates an interior of the cabin and a vehicle exterior from each other); and 
a display device placed on the side surface of the cabin and arranged along the planar transparent member (Modified Figure 1), 
the display device having a plurality of pixels (Modified Figure 1, wherein the shape and complexity of the content shown on the display indicates display device having a plurality of pixels), 
wherein at least a part of the display device is placed on the side surface and between the first seat and the second seat (Modified Figure 1).

Regarding claim 7, Mcilroy teaches the vehicle according to claim 1. Mcilroy further teaches wherein the first seat and the second seat are placed along the side surface of the cabin (Modified Figure 1, wherein the “first seat” and “second seat” share the same surface or wall or panel).

Regarding claim 8, Mcilroy teaches the vehicle according to claim 1. Mcilroy further teaches wherein the first seat and the second seat are placeable so as to be opposed to each other (Modified Figure 1).

Regarding claim 9, Mcilroy teaches the vehicle according to claim 8. Mcilroy further teaches wherein when the first seat and the second seat are placed to be opposed to each other, a seat back of the first seat and a seat back of the second seat are opposed to each other (Modified Figure 1; “The seating configuration allows four people to face each other if they want to talk”).

Regarding claim 10, Mcilroy teaches the vehicle according to claim 1. Mcilroy further teaches wherein a number of the plurality of pixels of the display device is at least seven (Modified Figure 1, wherein the graphics displayed on the display shows more than seven pixels).

Regarding claim 11, Mcilroy teaches the vehicle according to claim 1. Mcilroy further teaches wherein an area of the display device is smaller than an area of the planar transparent member (Modified Figure 1, wherein the size of the display is smaller than the window).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mcilroy.

Regarding claim 12, Mcilroy teaches the vehicle according to claim 11, but fails to specifically teach wherein the display device is smaller in vertical width than the planar transparent member.
However, it would have been obvious to someone of ordinary skill in the art before the effective
filing date of the claimed invention to have modified Mcilroy to either 1) increase the vertical width of the planar transparent member, or 2) decrease the vertical width of the display device. Changes in the relative dimensions of the planar transparent member and display device will not result in a performance difference. For more details regarding Changes in Size/Proportion, see MPEP 2144.04.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mcilroy in view of Boulanger et al. (US 10,656,777 B1, hereinafter Boulanger).

Regarding claim 2, Mcilroy teaches the vehicle according to claim 1, but fails to specifically teach wherein a sheet having a predetermined transmittance with respect to visible light is provided a surface of the display device.
 wherein a sheet having a predetermined transmittance with respect to visible light is provided a surface of the display device (col 3 lines 25-34: “The concealed user interface assembly 100 has a deactivated state (FIG. 1A) and an activated state (FIGS. 1B and 1C). In the deactivated state, only a surface 101 is externally visible. The concealed user interface assembly 100 may be free from visible user interface device components when in the deactivated state. In the activated state, the concealed user interface assembly 100 can display, as examples, a location indication 122 (FIG. 1B), or a user interface 124 (FIG. 1C) by emission of light through the surface 101, as will be explained herein”; col 3 lines 41-58: “The surface 101 is visible from the exterior of the concealed user interface assembly 100 and is exposed to the environment around the concealed user interface assembly 100. The surface 101 is a thin material layer that obstructs visibility of the interface device 202 when the interface device 202 when it is in the deactivated state. When the interface device 202 is in the activated state, at least a portion of the light emitted by the interface device 202 passes through the surface 101. To allow transmission of emitted light, the surface 101 can be formed from a material that is partially translucent at the thickness used for the surface 101, or the surface 101 can be formed from a material having a pore structure that extends through the surface 101. Examples of suitable materials for the seating surface 420 include textile materials, vinyl materials, faux leather materials including polyurethane faux leather materials and polyvinyl chloride faux leather materials, and thin wood veneers.”, wherein “When the interface device 202 is in the activated state, at least a portion of the light emitted by the interface device 202 passes through the surface 101” indicates sheet having a predetermined transmittance with respect to visible light).
	Boulanger is considered to be analogous to the claimed invention because it is in the same field of in-vehicle display. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mcilroy to incorporate the teachings of Boulanger and provide a sheet having a predetermined transmittance with respect to visible light is provided a surface of the display device. Doing so would allow to hide the display when not in use, thus not, only adding to aesthetics, but also preventing distraction (Boulanger col 1 lines 18-22: “Electronic devices have been integrated into a broad array of goods. In some applications, visible user interfaces may detract from the aesthetics of an object, may distract users, or may make users feel less comfortable.”).
	
Regarding claim 3, Mcilroy in view of Boulanger teaches the vehicle according to claim 2. Boulanger further teaches wherein the sheet is a decorative sheet (col 3 lines 41-58: “The surface 101 is visible from the exterior of the concealed user interface assembly 100 and is exposed to the environment around the concealed user interface assembly 100. The surface 101 is a thin material layer that obstructs visibility of the interface device 202 when the interface device 202 when it is in the deactivated state. When the interface device 202 is in the activated state, at least a portion of the light emitted by the interface device 202 passes through the surface 101. To allow transmission of emitted light, the surface 101 can be formed from a material that is partially translucent at the thickness used for the surface 101, or the surface 101 can be formed from a material having a pore structure that extends through the surface 101. Examples of suitable materials for the seating surface 420 include textile materials, vinyl materials, faux leather materials including polyurethane faux leather materials and polyvinyl chloride faux leather materials, and thin wood veneers.”).

Regarding claim 4, Mcilroy in view of Boulanger teaches the vehicle according to claim 3. Boulanger further teaches wherein the decorative sheet has a wood-grain pattern (col 3 lines 41-58: “The surface 101 is visible from the exterior of the concealed user interface assembly 100 and is exposed to the environment around the concealed user interface assembly 100. The surface 101 is a thin material layer that obstructs visibility of the interface device 202 when the interface device 202 thin wood veneers”, wherein “thin wood veneers” indicates wood-grain pattern).

Regarding claim 5, Mcilroy in view of Boulanger teaches the vehicle according to claim 4. Boulanger further teaches wherein the decorative sheet is configured with a wood material (col 3 lines 41-58: “The surface 101 is visible from the exterior of the concealed user interface assembly 100 and is exposed to the environment around the concealed user interface assembly 100. The surface 101 is a thin material layer that obstructs visibility of the interface device 202 when the interface device 202 when it is in the deactivated state. When the interface device 202 is in the activated state, at least a portion of the light emitted by the interface device 202 passes through the surface 101. To allow transmission of emitted light, the surface 101 can be formed from a material that is partially translucent at the thickness used for the surface 101, or the surface 101 can be formed from a material having a pore structure that extends through the surface 101. Examples of suitable materials for the seating surface 420 include textile materials, vinyl materials, faux leather materials including polyurethane faux leather materials and polyvinyl chloride faux leather materials, and thin wood veneers”).

Regarding claim 6, Mcilroy in view of Boulanger teaches the vehicle according to claim 2. The combination of Mcilroy in view of Boulanger further teaches wherein the predetermined transmittance is a first transmittance (Boulanger col 3 lines 49-58: “To allow transmission of emitted light, the surface 101 can be formed from a material that is partially translucent at the thickness used for the surface 101, or the surface 101 can be formed from a material having a pore structure that extends through the surface 101. Examples of suitable materials for the seating surface 420 include textile materials, vinyl materials, faux leather materials including polyurethane faux leather materials and polyvinyl chloride faux leather materials, and thin wood veneers.”, wherein the “surface materials” will inherently have a first transmittance as the predetermined transmittance based on the material and thickness); 
wherein the planar transparent member has a second transmittance with respect to visible light (Mcilroy Modified Figure 1, wherein a window, which corresponds to planar transparent member, inherently has a second transmittance with respect to visible light); and 
wherein the first transmittance is smaller than the second transmittance (a transparent window made of glass will inherently have a higher transmittance of light compared to a surface which is partially translucent).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mcilroy in view of Tesla (The Model S 17" Touchscreen Display).

    PNG
    media_image2.png
    583
    1029
    media_image2.png
    Greyscale

Figure 2. Touchscreen
Regarding claim 13, Mcilroy teaches the vehicle according to claim 12, but fails to specifically teach wherein the display device is configured to display information relating to the vehicle.
However, Tesla teaches the display device is configured to display information relating to the vehicle (Figure 2, wherein the touchscreen is an UI interface for the driver and passengers to see and adjust the settings of the vehicle, and climate control, which corresponds to an example of information relating to the vehicle, is displayed in the bottom).
	Tesla is considered to be analogous to the claimed invention because it is in the same field of in-vehicle display. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mcilroy to incorporate the teachings of Tesla and display information relating to the vehicle. Doing so would allow the driver and passenger to view and change settings related to the operation of the vehicle, thus enhancing user-friendliness and comfort.

Regarding claim 14, Mcilroy in view of Tesla teaches the vehicle according to claim 13. Tesla further teaches wherein the information relating to the vehicle is a set temperature of an air conditioner (Figure 2, wherein information relating to the vehicle is a set temperature of an air conditioner is displayed at the bottom).


    PNG
    media_image3.png
    432
    1039
    media_image3.png
    Greyscale

Modified Figure 3. Media Content

Regarding claim 15, Mcilroy teaches the vehicle according to claim 1. Mcilroy further teaches wherein the display device is a first display device and the vehicle further comprising: a second display device configured to display predetermined contents (Modified Figure 1; pg 4: “Of course, people are keen to experience movies or games while they're on the move”, wherein the displays are capable of providing media content such as movies or games to the passengers), but fails to specifically teach wherein the first display device is configured to display information relating to the predetermined contents.
However, Tesla teaches wherein the first display device is configured to display information relating to the predetermined contents (Modified Figure 3, wherein the left figure shows information relating to music, middle figure shows information relating to the radio, and the right figure shows the zoomed portion in which displays the frequency of the radio and allows the user to change the frequency. Moreover, a single display is configured to display both the predetermined content and information relating to the predetermined contents based on the user’s input, thus indicating that two separate display devices can be configured to achieve the same function).
display information relating to the predetermined contents. Doing so would allow the driver and passenger to view and change settings related to the predetermined contents, thus enhancing user-friendliness and comfort.

Regarding claim 16, Mcilroy in view of Tesla teaches the vehicle according to claim 15. Tesla further teaches wherein the information relating to the predetermined contents has a title of the predetermined contents (Modified Figure 3, wherein the name of the song or music, radio station and frequency are examples corresponding to title of the predetermined contents).


    PNG
    media_image4.png
    624
    1189
    media_image4.png
    Greyscale

Modified Figure 4. Displays

Regarding claim 17, Mcilroy in view of Tesla teaches the vehicle according to claim 15. Mcilroy further teaches display devices attached or stacked in various parts of the vehicle (Modified Figure 4), wherein the second display device is stacked on the planar transparent member.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mcilroy in view of Tesla and rearrange the second display device such that is supported or stacked on the planar transparent member. Change in the placement of the second display device, whether it is stacked on the door or window or any other supporting material, will not result in a performance difference of the second display device or the planar transparent member. For more details regarding Rearrangement of Parts, see MPEP 2144.04.

Regarding claim 18, Mcilroy in view of Tesla teaches the vehicle according to claim 17, Mcilroy further teaches wherein the second display device has a predetermined transmittance with respect to visible light (a LCD or LED or any display panel inherently has a predetermined transmittance with respect to visible light).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668